DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 3/28/2019 and 4/15/2019. It is noted, however, that applicant has not filed a certified copy of the IN201941012234 and IN201941015042 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 17-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, Applicant has amended claim 1 to now recite “associating two or more…as having a same measurement”. Applicant states that support is found in paragraphs [0066], [0067] and [0074] of the specification and originally filed claims. A review of these portions of the specification and the originally filed claims and the rest of the specification do not support the above amendments. The closest the Examiner found is in originally filed claim 1 which has “associating, in a beam set…the same repeating beam index”, ¶ 66 of the specification which recites “UE 104, as described further herein, can associate measurements of SSBs having the same repeated beam index, and can accordingly provide a measurement of SSBs that considers the SSBs with the same repeated beam index as being associated with one another” and ¶ 74 of the specification which recites “the base station can indicate a quasi-colocation (QCL) relationship between the same SSBs (e.g., between the first and last SSB of the repeating pattern) to allow the UE 104 to associate measurements of these SSBs as well, though within a set of beams”. With no explanation by the Applicant, these sections of the specification does not appear to show “a same measurement” but associating measurements of SSBs or QCL relationship between SSBs to associate measurements of these SSBs. Claims 2-13 fail to resolve the deficiency of claim 1 and are thus rejected under similar rationale. Claim 17 recite similar limitations of claim 1 and is thus rejected under similar rationale. Claims 18-27 fails to resolve the deficiency of claim 17 and are thus rejected under similar rationale.
Regarding claim 13, Applicant has amended claim 13 to now recite “associating (associating that appears to be different from claim 1) the two or more…between the two or more SSBs” . Applicant states that support is found in paragraphs [0066], [0067] and [0074] of the specification and originally filed claims. A review of these portions of the specification and the originally filed claims and the rest of the specification do not support the above amendments. Claim 27 recite similar limitations of claim 13 and is thus rejected under similar rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8-9 and 24-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the reporting the measurement" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 fails to resolve the deficiency of claim 8 and is thus rejected under similar rationale.
Claim 9 recites the limitation "the reporting the measurement" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 24 recites the limitation "the measurement" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 only recites “a same measurement”. Is “the measurement” referring to “a same measurement” or a something else? Claim 25 fails to resolve the deficiency of claim 24 and is thus rejected under similar rationale.
Claim 25 recites the limitation "the measurement" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 only recites “a same measurement”. Is “the measurement” referring to “a same measurement” or a something else?

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200120634 by Lee et al. discloses associating two or more SSBs having the same repeating index as being QCL’ed/as having one or more same parameters (¶ 127, If the beam ID is the same for two or more SS block, the WTRU may assume or consider the two or more SS blocks are QCL-ed or the two or more SS blocks are associated with the same beam; ¶ 104, QCL parameters (e.g., timing, Doppler spread, delay spread, beam, frequency, or the like) may be assumed to be QCL-ed for the SS block; ¶ 123, The SS blocks QCL-ed in terms of a beam may indicate that PSS, SSS, and/or DM-RS of the SS blocks are QCL-ed in terms of one or more QCL parameters (e.g., spatial Rx parameters));
US 20210377883 by Jung et al. discloses a repeating beam index is based at least in part on a repeat parameter indicating a number of beams in a SSB pattern for a cell (¶ 23, each of the transmission beam of the first SS/PBCH block and the transmission beam of the second SS/PBCH block may be calculated based on an equation P=A (modulo) Q; ¶ 24, Here, Q may be a number of SS/PBCH blocks actually transmitted from the base station or a number of beams used for transmission of the SS/PBCH blocks; ¶ 107, SSB…may be repeated…For example, an SS/PBCH block #0 may be transmitted in a reserved SSB candidate #0 of the subframe #(n+2)…An SS/PBCH block #0 may be transmitted in a reserved SSB candidate #0 of the subframe #(n+4));
US 20210345299 by Gao et al. discloses a repeating beam index is based at least in part on a repeat parameter indicating a number of beams in a SSB pattern for a cell (¶ 66, beam index x(j)=QCL_State.sub.i (j mod M)); ¶ 64, M beams; ¶ 19, beam patterns; ¶ 27, a “beam” may be interpreted as…synchronization signal block (SSB) (which is also called as SS/PBCH); ¶ 25); 
US 20210235456 by Xu et al. discloses a repeating beam index is based at least in part on a repeat parameter indicating a number of beams in a SSB pattern for a cell (¶ 39, a maximum number L of beams configured for block transmission in a transmission window or a burst set, and notify the maximum number L to the UE, such that for each transmitted block having an index number i, the UE can identify a beam that has an index number x=i mod L; ¶ 32, BS 200 can transmit multiple SS/PBCH blocks; ¶ 60, the pattern of SS/PBCH block);
US 20210136828 by Hakola et al. discloses a repeating beam index is based at least in part on a repeat parameter indicating a number of beams in a SSB pattern for a cell (¶ 74, UE determines beams index from the detected SSB index/PBCH DMRS sequence and Q (maximum number of beam indices in the serving cell/the maximum number of SSB/beam positions cycled in a DRS burst) via the following formula: beam index=mod(PBCH DMRS sequence index, Q));
US 20210022096 by Rane et al. discloses a repeating beam index is based at least in part on a repeat parameter indicating a number of beams in a SSB pattern for a cell (¶ 44, the beam index at the UE is determined from s and Q and is given by equation b=mod (s, Q). This can also be written as b=mod(8*c+s, Q), where Q is the number of beams. The beam indices corresponding to each candidate SSB position within a 5 ms DRS transmission window; Table 1, shows Q is number of beams used in the cell; abstract, SSB transmission pattern);
US 20200396744 by Xiong et al. discloses a repeating beam index is based at least in part on a repeat parameter indicating a number of beams in a SSB pattern for a cell (¶ 91, beam index at the UE is determined from s and Q and is given by b=mod (s, Q). This can also be written as: b=mod(8*c+s, Q), where Q is the number of beams. The beam indices corresponding to each candidate SSB position within a 5 ms DRS transmission window; Table 1, shows Q is number of beams used in the cell; abstract, SSB patterns).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476